Title: Wednesday [19 November].
From: Adams, John
To: 


       Dined at Badcocks, with McKenzie. He pretends to Mechanicks, and Manufactures. He owns the snuff Mill, and he is about setting up some Machine to hull our Barley. One Welsh dined with us, who he said was the best, most ingenious Tradesman, that ever was in this Country. McKenzie and Welsh were very full of the Machinery, in Europe, the Fire Engines, the Water Works, the silk Machines, the Wind Mills, in Holland &c. McKenzie says there are 27, 000 Wheels, and 90, 000 Movements in the silk Machine. You may see 10,000 Wind Mills go­ing at once in Holland. Thus he tells Wondrous Things, like other Travellers.—I suspect he would be unable to describe the fire Engine or the Water Works. Had I been Master of my self I should have examined him, artfully, but I could not recollect any one Particular of the fire Engine, but the Receiver, and that he says is no Part of the Engine. But he talks about a Center Cylinder.
       This conceited Scotchman has been a Rambler I believe. He set up Merchandize in New London. He married a Cunningham, sister to Otis’s Wife.—These restless Projectors, in Mechanicks, Husbandry, Merchandize, Manufactures, seldom succeed here. No Manufactury has succeeded here, as yet. And I believe Franklins Reasoning is good, and the Causes he mentions will hinder the growth of Manufactures here in America, for a great While yet to come.
      